— In an action to recover Medicaid overpayments, plaintiff appeals from (1) so much of an order of the Supreme Court, Putnam County (Braatz, J.), entered June 8, 1982, as failed to establish a disclosure schedule, procedures and sanctions as sought by its cross motion and (2) so much of an order of the same court (Leggett, J.), entered February 9, 1983, as, upon respondents’ motion, directed an examination before trial of the plaintiff and production of its records and denied portions of its cross motion for a protective order to preclude respondents from obtaining further disclosure. Order entered June 8, 1982 affirmed, insofar as appealed from, without costs or disbursements. Order entered February 9,1983 modified by adding a provision thereto that the examinations before trial shall be held on specified dates. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. The examination before trial of the plaintiff’s witness shall commence on January 12, 1984, at the hour and place set forth in the February 9, 1983 order of Special Term and further examinations are to continue in the same manner set forth in that order, with the examination of defendant Manlio Severino to commence on January 23, 1984, if the examination of plaintiff’s witness has not been completed by January 20,1984. The examinations shall continue until all witnesses are fully examined. There shall be no adjournments without the permission of a Justice at Special Term, and any disputes as to the propriety of questions at the examinations shall be brought promptly to a Justice of that court for resolution. To avoid any further delay in the progress of this case, the examinations before trial of the parties shall proceed as set forth above. We note that our decision should have no effect on Special Term’s *799determination of the motion to strike respondents’ answers, which is apparently pending before it, or any other motions so pending. Damiani, J. P., Titone, Lazer and Bracken, JJ., concur.